Citation Nr: 1427332	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a musculoskeletal chest wall pain, to include costochondritis, and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Nashville, RO.  The transcript from that hearing has been associated with the claims file and reviewed.  In addition, the Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A claim for service connection for musculoskeletal chest wall pain was denied by the Board in February 2009. 

2.  Evidence received since the February 2009 Board decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for musculoskeletal chest wall pain, to include costochondritis. 

3.  The Veteran was treated during service for chest wall pain, diagnosed as costochondritis, and there is competent and credible evidence of continuing symptomatology since separation from service; there is an approximate balance of positive and negative evidence as to whether her currently diagnosed costochondritis is related to her military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for musculoskeletal chest wall pain, to include costochondritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
2.  The criteria for service connection for musculoskeletal chest wall pain diagnosed as costochondritis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, in light of the Board's complete grant of the Veteran's appeal, no further discussion of VA's duty to notify and assist is necessary.

II.  New and Material

The RO originally denied service connection for musculoskeletal chest wall pain in September 2004, on the basis that there was no evidence of permanent residual or chronic disability subject to service connection.  The Veteran appealed the RO's denial, and the Board denied her claim in February 2009.  The Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  In November 2009, the Veteran filed an application to reopen this claim.  The March 2010 rating decision found new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A final decision may only be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  Id.; Smith v. West, 12 Vet. App. 312 (1999).

If VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.  The regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.  

Here, the Board finds that new and material evidence has been submitted since the Board's decision in February 2009.  The evidence of record at that time consisted of service treatment records which show the Veteran was treated for chest wall pain attributed to costochondritis.  As noted previously, in denying the claim, the Board basically found that that the Veteran had been treated for an acute and transitory condition during service and that no current residuals were shown. 

Since February 2009, newly-received evidence includes clinical records which show that the Veteran sought recent treatment from VA for complaints of chest pain diagnosed as costochondritis.  See VA treatment record dated July 9, 2009.  Newly-received evidence also includes her testimony from the May 2013 hearing before the undersigned Veterans Law Judge.  As such, the evidence is new, in the sense that it was not of record when the Board last adjudicated the claim.  

As noted above, the claim was essentially denied because there was a lack of evidence showing current disability related to service.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  As a current diagnosis of costochondritis was an element of service connection not previously of record, the 2009 VA treatment record is material to the reopening of the claim.  The Veteran's personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  

As new and material evidence has been received, the claim for service connection for musculoskeletal chest wall pain, to include costochondritis, is reopened.  38 U.S.C.A. § 5108.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records document the Veteran's various complaints of chest wall pain, some of which were diagnosed as costochondritis.  See Service Treatment Records dated in September 1987, February 1988, December 1988, October 1994, and February 1999.  Post-service records show the Veteran underwent a VA examination within a year of service discharge in May 2004.  At that time, she complained of occasional chest pain, but a diagnosis was not given.  Subsequently dated VA outpatient treatment records show a current diagnosis of costochondritis in 2009, but do not provide an opinion as to its etiology.  

At the May 2013 hearing, the Veteran testified that she was treated for costochondritis-like symptoms in service and that since service these problems have required medical treatment.  She also testified that the reason previous examinations may not have reported findings or a diagnosis of costochondritis is that this condition is primarily manifested by acute symptoms not always be present.  

The Board finds that the Veteran is competent to report the observable symptoms of her disability because they are observable by her own senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds her testimony to be credible to establish the presence of chest wall pain in service, an in-service diagnosis of costochondritis associated with those complaints, and the recurrence of similar symptomatology since service.  Therefore, her testimony is positive evidence that supports a finding of nexus in this case.

Costochondritis was initially noted in service.  Further, there is competent and credible evidence that after service the Veteran continued to suffer from recurring chest wall pain from the costochondritis.  Post-service medical records further reflect that she is currently diagnosed with costochondritis.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the evidence of record, the Board is satisfied that it is as likely as not that the Veteran's currently diagnosed costochondritis is a continuation of the same diagnosis noted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  The Veteran is afforded the benefit of the doubt.  Service connection for costochondritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim for service connection for musculoskeletal chest wall pain, to include costochondritis is reopened.

Entitlement to service connection for a musculoskeletal chest wall pain diagnosed as costochondritis is granted. 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


